MILLER, Justice
(dissenting).
Although I fully agree with the legal analysis of the majority, I must dissent because I am convinced that the law as stated therein is not properly applied to these facts.
I agree with the majority that the public policy considerations behind our statutory, scheme dealing with lost and misplaced property serves to encourage finders to preserve the property and ascertain the true owners. Then, and only then, are the finders to be properly compensated for their honesty and their efforts.
As the majority correctly indicates, the question here is whether the finders used ordinary care to preserve the coins and whether they made reasonable efforts to ascertain the owner, or to appraise and advertise the property. Then, after reciting a factual scenario clearly establishing that the finders failed to fulfill any of these duties, the majority proceeds to uphold the reward. This baffles me!
What were the finders’ obligations as honest citizens? In addition to the common sense duty to notify authorities, they had various statutory obligations. Under penalty of criminal (felony) prosecution, they were obligated to make reasonable efforts to restore the property to the rightful owner (SDCL 22-30A-6); they had the duties of a depository for hire (SDCL 43-41-1); and they had the duty to advertise and appraise the property (SDCL 43-41-2); or, they could have exonerated themselves from liability by storing the coins with a reasonable person (SDCL 43-41-4). Did they fulfill any of these obligations? Absolutely not!
What did the finders do? Rather than contacting authorities, they proceeded to spend over $1,000 (face value) on pizza, beer, house rent, etc. Although they later cooperated with law enforcement in recovering some of the coins, they initially lied about the source of the money when contacted by authorities.
In my view, finders have received their just reward, namely the amount of money they spent prior to being contacted by law enforcement. They have never offered to return any of the money spent by them. They have merely been required to deduct that amount from the additional reward granted by the trial court.
To further reward these people is, in my view, clearly erroneous and borders on the preposterous. The majority perpetuates and compounds the clearly erroneous action by ratifying it. The majority decision not only rewards appellees’ misconduct in this case but also encourages similar misconduct by others in the future. No valid public policy considerations are fostered thereby.
I am authorized to state that Justice MORGAN joins in this dissent.